Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-6 are pending. Claim 6 has been withdrawn due to non-elected claims. Claims 1-5 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20090208983A1, Pub date: 08/20/2009, hereinafter “Nam”) in view of Nazareth et al. (US20130164858A1, Pub date: 6/27/2013, hereinafter “Nazareth”).
	Regarding claim 1, Nam teaches an immune device for pregnancy diagnosis (Abstract: a diagnostic device for early diagnosis of polycystic ovary syndrome, abnormal pregnancy), the device comprising: 
a sample region for receiving a test sample to be analyzed (Par. 18: the device can further comprise a sample application pad, Par. 39, Fig. 2a: a sample application aperture); 
a conjugate region connected to the sample region (Fig, 2b, Par. 39: an antibody-marker pad (9) containing antibody-marker conjugate which is connected to a sample pad) and including an antibody conjugated with a probe that binds simultaneously with intact hCG and modified hCG antibody (Fig, 2b, Par. 39: antibody-marker conjugate which binds simultaneously with two or more similar structural proteins; Par. 29: par. the similar structural proteins is conjugated with a detection marker; Par. 22: in this case, similar structural proteins are intact hCG and modified hCG).
a signal detection region connected with the conjugate region, which is connected with the sample region, wherein the signal detection region includes a first test line having an anti- I-hCG antibody immobilized to the first test line, a second test line having an anti-modified hCG antibody immobilized to the second test line, and a control line (Fig. 2b, Par. 48: the test line region is connected to the antibody-marker pad; 11 and 12 are respectively test result line 1, test result line 2, and 13 is a test end line; Par. 39: test end line (13) showing extent of the test; Par. 74: at the test end line, anti-mouse immunoglobulin G polyclonal antibody was immobilized, which serves as a control line; Par. 39: each of the similar structural proteins becomes bound to detection marker-conjugated to antibody, respectively, to form a complex, and this complex become then bound to antibodies (11) and (12) immobilized on the nitrocellulose membrane, developing a color signal in accordance with the amount bound; Table 1: Immobilized Antibody in detect Zone 1: anti-intact –hCG antibody, Immobilized Antibody in detect Zone 2: anti-modified-hCG antibody;); and 
a wicking region located downstream of the signal detection region (Fig. 2b, Par. 48: 10 is a sample absorbent pad, which is located downstream of the test line region), wherein the wicking region absorbs the test sample for which a signal detection reaction has terminated (Par. 74: a sample absorbent pad, cellulose paper (Whatman, USA) was used. It is well known in the art that cellulose paper used in immunochromatography as sample absorbent pad can wick the fluid through the membrane and to collect the processed liquid as evidenced by Koczula et al. (Lateral flow assays. Essays Biochem. 2016 Jun 30;60(1):111-20. doi: 10.1042/EBC20150012. PMID: 27365041; PMCID: PMC4986465; Page 115, “absorbent pad” section).
	Nam also teaches the first probe is anti-β-hCG monoclonal or polyclonal antibody which recognizes the same site on β subunit of intact hCG and modified hCG (Par. 24).
	Nam fails to teach that an anti-βcf-hCG antibody in the second test line and using both anti-I-hCG antibody conjugated with a probe and anti- βcf- hCG antibody conjugated with a probe in the conjugate region.
	Nazareth teaches throughout the publication rapid, sensitive diagnostic devices and methods for detecting the presence of analytes in body fluids (Par. 7). In detail, Nazareth teaches that the hCG-.beta.cf isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy and it has been noted that high levels of hCG-.beta.cf can cause false negative results in urine-based pregnancy tests (Par. 5). Nazareth also teaches that the invention provides a device for detecting human chorionic gonadotropin (hCG) isoforms in a liquid sample, wherein the device comprises a substrate comprising: i) a first antibody that recognizes all clinically relevant hCG isoforms; ii) a second antibody that is specific for an epitope unique to the hCG beta core fragment (hCG-.beta.cf) isoform; and iii) a third antibody that binds multiple hCG isoforms but not the hCG-.beta.cf isoform; in specific embodiments, one of the following conditions can be met: a) the first antibody can be conjugated with a detectable label; or b) both of the second antibody and the third antibody can be conjugated with one or more detectable labels; in specific embodiments, one of the following conditions can be met: a) the first antibody can be conjugated with a detectable label; or b) both of the second antibody and the third antibody can be conjugated with one or more detectable labels. In certain embodiments, a device is provided, wherein the substrate comprises a release medium (known as conjugate pad in the instant application) and a capture medium (known as detection zone in the instant application) (Par. 8). Nazareth further teaches several embodiments: 
i)	the second and third antibodies are immobilized at one or more capture sites located on the capture medium (see Par. 9). The antibody that is specific for an epitope of hCG-βcf and the antibody that recognizes multiple hCG isoforms but not the hCG-βcf isoform can be mixed and striped together or may be striped separately, depending upon the specific embodiment employed; in other embodiments, different antibodies may be applied separately (Par. 91). Therefore Nazareth teaches that anti-βcf-hCG and antibody that binds other hCG isoforms can be separately immobilized in two separate detection regions.
ii)	the second and third antibodies can be deposited on separate regions of the release medium; the second and third antibodies may be conjugated with one or more detectable labels (see Par. 10). Therefore Nazareth teaches that anti-βcf-hCG and antibody that binds other hCG isoforms can be conjugated with different probes and can be immobilized in two separate conjugate regions.
Therefore, Nazareth teaches using anti- βcf-hCG in a separate detection region and also using anti-βcf hCG antibody conjugated with a probe along with antibody to other hCG isoforms conjugated with a probe in the conjugate region.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add an antibody-marker conjugate which binds βcf-hCG in the conjugate pad of Nam, as taught by Nazareth, so that the conjugate pas of Nam includes both an anti-I-hCG antibody conjugated with a probe and an anti-βcf hCG antibody conjugated with a probe. One would also be motivated to substitute the anti-modified-hCG immobilized in the second test line of Nam, with an anti-βcf-hCG antibody, as taught by Nazareth, to arrive the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because Nam teaches the nature of antibody used for such analytical method influences sensitivity and specificity of sample to be analyzed, suitable selection of antibody very important (Nam, Par. 28) and Nazareth teaches that the hCG-.beta.cf isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy (Nazareth, Par. 5), the invention may provide devices that are capable of detecting βcf-hCG in addition to one or more other hCG isoforms, such systems and methods may provide enhanced sensitivity (Nazareth, Par. 7), and the device beneficially can provide enhanced clinical sensitivity for detecting a pregnancy as compared to devices that do not include the antibody that is specific for the βcf-hCG isoform (Nazareth, Par. 15). Additionally Nazareth also teaches multiple different antibodies targeting various analytes can be deposited onto the conjugate pad (Nazareth Par. 9), therefore it would be obvious to use an antibody-marker conjugate which binds βcf-hCG in addition to an antibody-marker conjugate which binds I-hCG in the conjugate pad.
One of skill in the art would have a reasonable expectation of success in combining Nam with Nazareth because both are directed to a method of analyzing hCG level using immunochromatography test strips.

Regarding claim 2, Nam in view of Nazareth teaches the immune device wherein the probe includes at least one selected from a group consisting of gold nanoparticles (Nam, Par. 15: said detection marker is preferred to be selected from a group consisting of radioisotope, enzyme, dye, magnetic bead, colloidal gold, selenium and latex bead).
Regarding claim 3, Nam in view of Nazareth teaches the immune device wherein the signal detection region includes nitrocellulose (Nam, Par. 39: The test strip inserted into the plastic housing is prepared by fixing a nitrocellulose membrane on a suitable plastic plate and by immobilizing two kinds of monoclonal antibodies (11 and 12) having specificity to each of the similar proteins and test end line (13) showing extent of the test).
Regarding claim 5, Nam in view of Nazareth teaches the immune device wherein a signal detection region including a first test line having an anti- I-hCG antibody immobilized to the first test line and a second test line having an anti-βcf-hCG antibody immobilized to the second test line as outlined in detail above. Nam also teaches that if there is no protein in the sample of detect subject, no color signal appears at the test result line, and if similar protein presents in the sample, a color signal will be developed at the test result line (Nam, Par. 39). Nazareth teaches inspecting the test device to determine if the device indicates a positive result, i.e., accumulation of labeled sandwich complexes at the capture site (Nazareth, Par. 96). Both Nam and Nazareth also disclosed that I-hCG is commonly used to detect a positive pregnancy (Nam, Par. 6; Nazareth, Par. 4). Nazareth further teaches that  hCG-.beta.cf can be used to detect positive pregnancy (Nazareth, Table 5) and detecting hCG-.beta.cf in addition to one or more other hCG isoforms can provide enhanced clinical sensitivity for detecting a pregnancy (Nazareth, Par. 15). Therefore it would be obvious that Nam in view of Nazareth teaches the claimed invention wherein the immune device determines that a pregnancy is present when the control line and the first test line (detecting I-hCG), the control line and the second test line (detecting βcf-hCG) or the control line and the first and second test lines emit a color (detecting both I-hCG and βcf-hCG).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20090208983A1) in view of Nazareth (US20130164858A1) as applied to claim 1 above, in further view of Ahn et al. (KR 10-1250464 B1, Pub date: 4/15/2013, hereinafter “Ahn”).
Regarding claim 4, Nam in view of Nazareth teaches the immune device wherein the wicking region absorbs the test sample for which a signal detection reaction has terminated.  Nam in view of Nazareth fails to teach the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support.
Ahn teaches throughout the publication a method for diagnosing dementia from blood using the kit or immunochromatography strip (Page 4, 6th Paragraph from the top). In detail, Ahn teaches that the absorbent pad in the immunochromatography strip preferably includes a porous support and an absorbent dispersed in pores of the porous support or adsorbed or coated on the fiber yarn of the porous support (Page 7, 3rd paragraph from the bottom).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the teachings of Ahn, wherein the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support, into the wicking region of the immune device of Nam in view of Nazareth, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Ahn teaches using the absorbent pad including a porous support and an absorbent adsorbed on a fiber of the porous support is preferred (Page 7, 3rd paragraph from the bottom), it is obvious additional absorbent adsorbed on a fiber of the porous support would improve the absorption ability of absorbent pad. 
One of skill in the art would have a reasonable expectation of success in combining Nam in view of Nazareth with Ahn because they are all directed to using absorbent pad in an immunochromatography device.

Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argued that Nazareth fails to teach the feature that "a second test line having an anti-βcf-hCG antibody immobilized to the second test line" recited in claim 1.
This argument is not found persuasive. Please note the feature of “a second test line” is taught by Nam, and Nazareth is not relied on for teaching the structural features of the test device. Nazareth is mostly relied on the features of using an anti βcf-hCG antibody instead of anti-modified hCG antibody in the test device for the purpose of improved sensitivity. It is also noted that Nazareth teaches several embodiments of the invention, Fig. 6 only shows one of the embodiments.
Nam in view of Nazareth teaches “a conjugate region including an anti-I-hCG antibody with a probe and an anti-Bcf hCG antibody with a probe” and "a second test line having an anti-βcf-hCG antibody immobilized to the second test line" recited in claim 1, as outlined in detail above in the rejection as applied to claim 1 (See Office Action page 3-6). 
In brief, Nazareth teaches using anti- βcf-hCG antibody in a separate detection region. Nazareth also teaches using anti-βcf hCG antibody conjugated with a probe along with antibody to other hCG isoforms conjugated with a probe in the conjugate region
Since Nam teaches that there are two test lines in the detection region, the first line having an anti- I-hCG antibody, the second line having an anti-modified hCG antibody, one would be motivated to substitute the anti-modified-hCG in the second test line of Nam, with an anti-βcf-hCG antibody, as taught by Nazareth. In addition, since Nam teaches a conjugate region including an anti-I-hCG antibody with a probe, one would also be motivated to add an anti βcf-hCG antibody with probe in the conjugate region of Nam, as taught by Nazareth, to arrive the claimed invention, because Nam teaches the nature of antibody used for such analytical method influences sensitivity and specificity of sample to be analyzed, suitable selection of antibody very important (Nam, Par. 28) and Nazareth teaches that the βcf-hCG isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy (Nazareth, Par. 5), the invention may provide devices that are capable of detecting hCG-βcf in addition to one or more other hCG isoforms, such systems and methods may provide enhanced sensitivity (Nazareth, Par. 7), and the device beneficially can provide enhanced clinical sensitivity for detecting a pregnancy as compared to devices that do not include the anti βcf-hCG antibody (Nazareth, Par. 15).

Applicant argued that the Examiner's modification of Nam in view of Nazareth relies on impermissible hindsight reasoning to arrive at a combination of nonanalogous arts.
This argument is not found persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Nam discloses an immunochromatographic device of detecting similar structural proteins such as intact hCG and modified hCG. Nazareth also discloses a lateral flow device of detecting all clinically relevant hCG isoforms. Therefore they are considered analogous arts. Although the two reference might have slightly different intended use, it is noted that a recitation of intended use does not distinguish over the prior arts since an apparatus claim covers what a device is, not what it does. See MPEP 2114 and 2115. 
Additionally, Nam teaches the nature of antibody used for such analytical method influences sensitivity and specificity of sample to be analyzed, suitable selection of antibody very important (Nam, Par. 28) and Nazareth teaches that the βcf-hCG isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy (Nazareth, Par. 5), the invention may provide devices that are capable of detecting βcf-hCG in addition to one or more other hCG isoforms, such systems and methods may provide enhanced sensitivity (Nazareth, Par. 7), and the device beneficially can provide enhanced clinical sensitivity for detecting a pregnancy as compared to devices that do not include the antibody that is specific for the βcf-hCG isoform (Nazareth, Par. 15). Therefore both references seek to improve the sensitivities through suitable selection of antibodies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641